Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Ladale Reeves appeals the district court’s order adopting the magistrate judge’s recommendation to grant Defendant’s summary judgment motion on his discrimination and retaliation claims under the Americans with Disabilities Act of 1990, 42 U.S.C.A. § 12101 to § 12213 (West 2005 & Supp. 2010). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Reeves v. Nuvox Commc’ns, Inc., No. 6:08-cv-04031-HMH, 2009 WL 4016617 (D.S.C. Nov. 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.